DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 05/05/2020 and 12/06/2021 are acknowledged and entered.

Claims 1-14 were pending.  In the amendment as filed on 05/20/2020, applicants have amended claims 1-8; cancelled claims 9-14; and added claims 15-17.  Therefore, claims 1-8 and 15-17 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was filed on 05/20/2020 in order to “include a cross-reference to related applications. No new matter is added via these amendments” as stated in the remarks filed on 05/05/2020. 

A substitute specification that exclude the claims and abstract was filed on 12/06/2021 in respond to the “Notice to Comply mailed October 26, 2021 indicated that the application is not in compliance with 37 C.F.R. §§1.821 - 1.825 because it does not contain a sequence listing” as stated in the remarks filed on 12/06/2021.  However, it is relevant to note that the substitute specification did not include the amendment filed on 05/20/2020.  Appropriate correction and/or clarification are required.  

Election of Species
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single specific type of composition/active ingredient - Applicants are required to elect a single type of composition/active ingredient to be examined for the claimed invention.  Applicants should identify all the components, ingredients, compounds, and/or active agents by name and structure to yield one distinct type of composition/active ingredient.  For example, the components, ingredients, compounds, and/or active agents claimed in instant claims 1-3, 16, and 17; and/or disclosed by the instant specification on pages 6-7 and 9-11; and Examples 2-6 on pages 17-26.

A single specific type of adverse drug reactions - Applicants are required to elect a single type of adverse drug reactions to be examined in their claimed invention.  For example, the type of adverse drug reactions claimed in instant claims 4-8 and 15; and/or disclosed by the instant specification on pages 4-8; and Examples 1-6 on pages 15-26.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species for a type of composition/active ingredient lack unity of invention because even though the inventions of these groups require the technical feature of terbinafine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of S. Krishnan-Natesan (Expert Opinion on Pharmacotherapy, 2009, 10(16), pp. 2723-2733).  Here, Krishnan-Natesan teach the compound terbinafine (see Box 1 on pg. 2724).  Accordingly, the technical feature linking the species of inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

The species for a type of adverse drug reactions lack unity of invention because the groups do not share the same or corresponding technical feature.  Here, the compound of ‘oxysterols’ such as 25-hydroxycholesterol as define by the present specification (see para. [0027] on pg. 8) and the claimed ‘kidney tubule cells’ of instant claim 5 are structurally and functionally distinct from each other.  Therefore, the species of inventions do not constitute a special technical feature as defined by PCT Rule 13.2.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020